

BUYER FURNISHED EQUIPMENT VARIABLES


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Supplemental Exhibit BFE1 to Purchase Agreement Number 1977







P.A. No. 1977                                                           BFE1
SA32 AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY



BUYER FURNISHED EQUIPMENT VARIABLES


relating to


BOEING MODEL 737 AIRCRAFT




This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.




1.           Supplier Selection.


Customer will:


1.1           Select and notify Boeing of the suppliers and part numbers of the
following BFE items by the following dates:


Galley
System                                                                           Complete


Galley
Inserts                                                                           Complete


Seats
(passenger)                                                                           Complete


Cabin Systems
Equipment                                                                                     Complete


Miscellaneous Emergency
Equipment                                                                                     Complete


Cargo Handling
Systems                                                                           Complete




For a new certification, supplier requires notification [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Cargo Handling System on-dock date.





P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY



2.           On-dock Dates


On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document)
or an electronically transmitted BFE Report which may be periodically revised,
setting forth the items, quantities, on-dock dates and shipping instructions
relating to the in-sequence installation of BFE.  For planning purposes, a
preliminary BFE on-dock schedule is set forth below:




Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   



Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   




P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY





Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

       
Aircraft
Aircraft
Seats
[CONFIDENTIAL
[CONFIDENTIAL
Galleys/Furnishings
PORTION OMITTED
PORTION OMITTED
Antennas & Mounting Equipment
AND FILED
AND FILED
Avionics
SEPARATELY WITH
SEPARATELY WITH
Cabin Systems Equipment
THE COMMISSION
THE COMMISSION
Miscellaneous Emergency Equipment
PURSUANT TO A
PURSUANT TO A
Textiles/Raw Material
REQUEST FOR
REQUEST FOR
Cargo Systems
CONFIDENTIAL
CONFIDENTIAL
Provision Kits
TREATMENT]
TREATMENT]
Winglets
   





3.  
Additional Delivery Requirements



Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.



P.A. No. 1977                                                       BFE1-
SA32  AAL
BOEING PROPRIETARY


 
 
 
